DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 59 objected to because of the following informalities:  Respective “a drying cylinder” and “a fibrous web” in two places in the claim is double inclusion.  It is unclear whether there is one or two different drying cylinder and/or fibrous web.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 46, there is no antecedent basis for phrases “the web-contacting surface”, “the surface”.  In addition, phrases “preferably” and “in such a way” renders the claims indefinite because it 
In Claim 47 there is no antecedent basis for phrase “the polymer material”.
In claims 48, 50, 51, 56, 57, 59, 61, 63, 64, 71, 72 the phrases “preferably”, “more preferred”, and “most preferred” renders the claims indefinite.
In claim 49, there is no antecedent basis for phrase the phrase “the part of…”.  In addition, it is unclear what it means “a land area” since its base claim 46 recites “a surrounding land area”.
In claim 58, there is no antecedent basis for phrase the phrase “the diameter or…”.
In claim 60, it is unclear what it means that “a material having properties similar to polyurethane”.
In claim 62, there is no antecedent basis for phrase the phrase “the part of…”.   
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingvar Berndt Erik Klerelid, et al. US 20100065234 A1.



Regarding claim 46, Klerelid discloses:   A texturing belt for making a three-dimensional pattern in a fibrous web during the manufacture of tissue paper (Abstract discloses “A structuring layer of a structuring belt for structuring a wet fibrous web in a press section of a tissue papermaking machine for manufacturing high bulk tissue paper…” Examiner views the structuring layer and texturing belt are functionally the same and are used interchangeably in field of art.), the texturing belt having a side which is intended to contact the fibrous web when the tissue paper is manufactured (Abstract discloses “…the structuring layer having a web-carrying side with a surface for cooperating with the fibrous web…”), the web-contacting side having cavities that are distributed in such a way over the web-facing surface that an imaginary grid placed over the web-facing surface divides the surface into a repeating pattern of rectangular cells (Figs. 11-16 depicts repeating pattern of rectangular cells. Para [0043] discloses “As illustrated in FIG. 11, the structuring belt 14 comprises a structuring layer 60 forming the side of the structuring belt 14 that contacts and carries the fiber web. The layer 60 has a web-contacting surface 61 having a three-dimensional (3D) structure formed by depressions 63 in the otherwise flat web-contacting surface 61, the depressions 63 being regularly recurrent and distributed in the longitudinal direction (MD) and cross direction (CD) of the structuring belt 14. The web-contacting surface 61 thus has a flat, continuous top surface area 70 in which the depressions 63 in the form of recesses or depressions are defined.”), wherein each cell comprises at least one cavity and a surrounding land area (Figs. 11-16) and wherein each cell extends in the machine direction (para [0043] discloses “…the depressions 63 being regularly recurrent and distributed in the longitudinal direction (MD)…” and para [0049] discloses “Each depression 63 has a predetermined dimension l in the machine direction (MD) of the structuring layer 60…”). 
The only difference between the claimed invention and Klerelid is lack of explicit disclosure of that each cell extends in the machine direction by 0.5 mm - 5 mm, preferably 0.5 mm - 4 mm and even more preferred 0.5 mm - 3 mm.  Although Klerelid implicitly teaches the dimensions of each cells in para [0050-0052], but they are not explicitly taught by the cited reference.   For example, Klerelid on para [0052] teaches that each cell extends in the machine direction by 0.25 mm - 2.5 mm, but not all the ranges recited in the claimed invention.  Therefore, Klerelid discloses at least one range of the claimed invention, or at the very least, the differences, if any, are so small that would have been obvious to a person of ordinary skill in the art prior at the effective filing date of the claimed invention to achieve the exact value for the cell extends in the machine direction by all the ranges disclosed by the claimed invention. 
 
  	Regarding claim 47, Klerelid further discloses:  wherein the polymer material is polyurethane or a material having properties similar to polyurethane (para [0062] discloses “The structuring layer 60 is preferably made of a polymer material, e.g., polyurethane, in which layer 60 the depressions 63 preferably are formed by laser burning.”).  
 	
Regarding claim 48, Klerelid further discloses:   wherein the cavities have a depth in the range of 0.10 mm - 0.9 mm, preferably a depth in the range of 0.15 mm - 0.70 mm; even more preferred a depth in the range of 0.20 mm - 0.50 mm and most preferred a depth in the range of 0.20 mm - 0.40 mm (para [0050] discloses “Each depression 63 also has a predetermined depth d, a predetermined area a, and a predetermined volume v.” Para [0052] discloses in the table, the depth of 0.05 mm-0.6mm that falls within the ranges disclosed by the claimed invention.). 

Regarding claim 49, Klerelid further discloses:  wherein the part of the web contacting surface that lies between the cavities define a land area which land area constitutes 30 % - 70 % of the total area of the web contacting surface (Para [0057] discloses “The depressions 63 cover approximately 20-80% of the web-contacting surface 61, preferably 40% of the web-contacting surface.”).

Regarding claim 50, Klerelid further discloses:  wherein the cavities are distributed in such a way over the web-facing surface that an imaginary grid placed over the web-facing surface divides the surface into a repeating pattern of rectangular cells (Fig. 11-16), wherein each cell comprises at least one cavity and a surrounding land area and wherein each cell extends in the machine direction by 0.5 mm - 5 mm, preferably 0.5 mm - 4 mm and even more preferred 0.5 mm - 3 mm (As noted with respect to claim 1, Klerelid implicitly teaches the dimensions of each cells in para [0050-0052].  For example, Klerelid on para [0052] teaches that each cell extends in the machine direction by 0.25 mm - 2.5 mm.).

Regarding claim 51, Klerelid further discloses:  wherein the cavities have a depth in the range of 0.2 mm - 0.32 mm (Para [0052] discloses in the table, the depth of 0.05 mm-0.6mm.), wherein the part of the web contacting surface that lies between the cavities define a land area which land area constitutes 56 % - 67 % of the total area of the web contacting surface, and wherein each cavity has an area of 0.60 mm2 - 0 .70 mm2 and preferably 0.64 mm2 (The dimensions of the “depressions” in the texturing belt in paragraph [0058] and figure 13 in D1 are: 1.0 mm in the machine direction, 0.5mm in the cross direction and an area of 0.45 -0.5mm”.  The distance between two adjacent depressions in the machine direction is 0.5mm.  The distance between two adjacent rows of depressions in the cross direction is 0.5mm.  Thus, each depression of 1.0 mm x 0.5 mm is accompanied by an extra 0.5 mm in the machine direction and an extra 0.5 mm in the cross direction.  A representative section of the texturing belt comprising 10 x 10 depressions gives a total area of 10 x 10 x (1+0.5) x (0.5+0.5) = 150 mm2.  The area of the depressions would be 10 x 10 x (0.45 to 0.5 mm) = 45 to 50 mm2 and the land area 2.  This gives: (land area) / (total area) = (100 to 105) / 150 = 0.67 to 0.70.).

Regarding claim 52, Klerelid further discloses:  wherein the cells are distributed in rows that extend in the cross-machine direction and wherein the cells of adjacent rows are displaced in relation to each other in the cross-machine direction (Fig. 11-15, particularly Fig. 15. para [0060] discloses “The depressions 63 are arranged in rows 72 extending in the machine direction of the belt 14 and columns 74 extending in the cross direction of the belt 14. In this embodiment, the depressions 63 have a dimension l in the machine direction of 2.0 mm, an extent b in the cross direction of 2.0 mm, a depth d of 0.2 mm, an area of approximately 3.9 mm.sup.2, and a volume v of approximately 0.79 mm.sup.3.”  The fact that the cells of adjacent rows are displaced in relation to each other in the cross-machine direction is a specific design requirements and intended use thereof and thus it is obvious that an average artisan could apply the teaching of the cited reference to achieve the configuration of the claimed invention.).

Regarding claim 53, Klerelid further discloses:  wherein the cells are distributed in rows extending in the machine direction and wherein the cells of adjacent rows are displaced in relation to each other in the machine direction (Fig. 11-15, particularly Fig. 15. para [0060].  Explanation in claim 52 is equally applied herein as well.).

Regarding claim 54, Klerelid further discloses:  wherein each cell comprises at least two cavities of different depth (para [0050] discloses “Each depression 63 also has a predetermined depth d, a predetermined area a, and a predetermined volume v. The depth d of each depression may be constant over substantially all of the depression 63, in which case the depression 63 has a bottom surface 71 that 

Regarding claim 55, Klerelid further discloses:  wherein each cavity has a circular shape (para [0069] discloses “For instance, it will be clear that alternative embodiments of the depressions are possible without going beyond the scope of the invention as defined in the claims. Alternative embodiments of this kind comprise, e.g. circular, rhombic or elliptical depressions,…”).

Regarding claim 56, Klerelid further discloses:  wherein each cavity has an oval shape (para [0069] discloses “elliptical depressions”) such that the cavity is extended in the machine direction and preferably with a ratio of 1.5:1 between machine direction extension and cross machine direction extension (para [0059] discloses “In this case, the depressions 63 are slightly larger than the depressions shown in FIG. 13 and have a dimension l in the machine direction of 0.5 mm, a dimension b in the cross direction of 1.0 mm, a depth d of 0.4 mm, and a volume v of approximately 0.514 mm.sup.3. The distance s between two adjacent depressions 63 in the machine direction is 0.5 mm. The distance t between two adjacent rows 72 of depressions 63 in the cross direction is 0.5 mm.”  Although the cited reference discloses the ratio of 1:1 between machine direction extension and cross machine direction extension, but it is obvious that an average artisan could apply the teaching of the Klerelid to achieve the ratio of 1.5:1 of the claimed invention.).
 
Regarding claim 57, Klerelid further discloses:  wherein each cavity has an oval shape such that the cavity is extended in the cross-machine direction and preferably with a ratio of 2:1 between extension in the cross-machine direction and extension in the machine direction (para [0059].  Explanation in claim 56 is equally applied herein as well.).

Regarding claim 58, Klerelid further discloses:  wherein the diameter or area of the cavities, the depth of the cavities and the amount of land area between the cavities of the texturing belt are selected to optimize a desired property of the tissue paper which desired property is one of dryness; the caliper or softness (para [0013] discloses “ the present inventors have realized that the structure of the structuring layer that is in contact with the web during the pressing process has great and probably crucial importance from the point of view of being able to achieve a tissue paper with a higher bulk than that previously possible in a conventional papermaking machine using the conventional pressing technique with the multiple presses or with a press roll against a Yankee cylinder, and that the structure of this layer of the structuring belt can also be used as a parameter for controlling properties of the web after the nip and for achieving a high dryness of the web in the press section in which the actual structuring of the wet fibrous web occurs.”). 
 
Regarding claim 59, Klerelid discloses:   A machine for making tissue paper (Title), the machine comprising: a forming section (Figs. 1-10, element 5.); a drying cylinder (Figs. 1-10, element 19.); a press having a first press unit and a second press unit between which press units a nip is formed (Figs. 1-10.  Para [0027] discloses “The press section 3 comprises a main press 11 including a first press element 12 and a second press element 13 that cooperate with each other to form a press nip between them.”)            ), the second press unit preferably being a shoe roll (para [0027] discloses “The main press 11 may be a roll press, a long-nip or extended-nip press such as a shoe press.”); a drying cylinder which arranged to be heated from the inside by hot steam and on which a fibrous web can be dried by heat (Figs. 1-10, element 19.  Abstract discloses “…the structuring layer having a web-carrying side with a surface for a texturing belt that is arranged to run in a loop through the nip and to the drying cylinder such that a fibrous web can be carried by the texturing belt to the drying cylinder and transferred to the drying cylinder (Fig. 3, elements 14 and 60, para [0010] , and para [0034] discloses “In the embodiment according to FIG. 3, the structuring belt 14 having the structuring layer 60 also serves as the first inner forming clothing 8 of the forming section so that the forming roll 7 is also located within and surrounded by the loop of the structuring belt 14.”), wherein the side of the texturing belt that contacts the fibrous web comprises a layer of a polymer material such that the polymer material will contact the fibrous web and wherein cavities are formed in that surface of the texturing belt that comes into contact with the fibrous web (Figs. 11-16 depicts repeating pattern of rectangular cells. Para [0043] and para [0062]). 

Regarding claim 60, Klerelid further discloses:  wherein the polymer material is polyurethane or a material having properties similar to polyurethane (Explanation in claim 47 is applied herein as well.).

Regarding claim 61, Klerelid further discloses:  wherein the cavities have a depth in the range of 0.10 mm - 0.9 mm, preferably a depth in the range of 0.15 mm - 0.70 mm; even more preferred a depth in the range of 0.20 mm - 0.50 mm and most preferred a depth in the range of 0.20 mm - 0.40 mm (Explanation in claim 48 is applied herein as well.).

Regarding claim 62, Klerelid further discloses:  wherein the part of the web contacting surface that lies between the cavities define a land area which land area constitutes 30 % - 70 % of the total area of the web contacting surface (Explanation in claim 49 is applied herein as well.).

Klerelid further discloses:  wherein the cavities have a depth in the range of 0.2 mm - 0.32 mm and wherein the part of the web contacting surface that lies between the cavities define a land area which land area constitutes 56 % - 67 % of the total area of the web contacting surface and wherein each cavity has an area of 0.60 mm2 - 0 .70 mm2 and preferably 0.64 mm2 (Explanation in claim 51 is applied herein as well.).

Regarding claim 64, Klerelid further discloses:  wherein the cavities are distributed in such a way over the web-facing surface that an imaginary grid placed over the web-facing surface divides the surface into a repeating pattern of rectangular cells ((Fig. 11-16), wherein each cell comprises at least one cavity and a surrounding land area and wherein each cell extends in the machine direction by 0.5 mm - 5 mm, preferably 0.5 mm - 4 mm and even more preferred 0.5 mm - 3 mm (Explanation in claim 50 is applied herein as well.).

Regarding claim 65, Klerelid further discloses:  wherein the depth of each cavity is in the range of 0.10 mm - 0.50 mm (Explanation in claim 48 is applied herein as well.).

Regarding claim 66, Klerelid further discloses:  wherein the land area of each cell covers 30 % - 70 % of the total area of the cell (Explanation in claim 49 is applied herein as well.).

Regarding claim 67, Klerelid further discloses:  wherein the cells are distributed in rows that extend in the cross-machine direction and wherein the cells of adjacent rows are displaced in relation to each other in the cross-machine direction (Explanation in claim 52 is applied herein as well.).
Klerelid further discloses:  wherein the cells are distributed in rows extending in the machine direction and wherein the cells of adjacent rows are displaced in relation to each other in the machine direction (Explanation in claim 53 is applied herein as well.).

Regarding claim 69, Klerelid further discloses:  wherein each cell comprises at least two separate cavities of different depth (Explanation in claim 54 is applied herein as well.). 

Regarding claim 70, Klerelid further discloses:  wherein each cavity has a circular shape (Explanation in claim 55 is applied herein as well.).

Regarding claim 71, Klerelid further discloses:  wherein each cavity has an oval shape such that the cavity is extended in the machine direction and preferably with a ratio of 1.5:1 between machine direction extension and cross machine direction extension (Explanation in claim 56 is applied herein as well.).

Regarding claim 72, Klerelid further discloses:  wherein each cavity has an oval shape such that the cavity is extended in the cross-machine direction and preferably with a ratio of 2:1 between extension in the cross-machine direction and extension in the machine direction (Explanation in claim 57 is applied herein as well.).

Regarding claim 73, Klerelid further discloses:  wherein the diameter or area pf the cavities, the depth of the cavities and the amount of land area between the cavities of the texturing belt are selected to optimize a desired property of the tissue paper which desired property is one of dryness; the caliper or softness (Explanation in claim 58 is applied herein as well.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingvar B.E.  Klerelid,   US 20020062936 A1 discloses a paper machine for manufacturing textured soft paper comprises a press section with a press nip, through which an impermeable belt and a felt run with the fibrous web between them, a drying cylinder and a transfer roll forming a nip for transfer of the web to the drying cylinder.
James E.  SEALEY;   US 20170233946 A1 discloses a fabric or belt for a papermaking machine including a first layer that defines a web contacting surface and a second layer that supports the first layer. The first layer is made of extruded polymer and includes a plurality of first elements aligned in a first direction, a plurality of second elements aligned in a second direction and extending over the plurality of first elements, and a plurality of open portions defined by the plurality of first and second elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748